Citation Nr: 9918642	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-41 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability resulting from treatment rendered 
during a VA hospitalization in January 1992.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability resulting from treatment rendered 
during a VA hospitalization in approximately May 1994.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1947 to June 
1948.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in July 1996 which denied the claimed benefits.  

In May 1999, a hearing was held at the Board before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

The issue concerning benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability resulting from a VA hospitalization 
in 1994 will be addressed in the Remand that follows this 
decision.  


FINDINGS OF FACT

1.  The claims for compensation under 38 U.S.C.A. § 1151 are 
plausible.  

2.  The medical evidence does not show that the veteran 
sustained any additional disability as a result of treatment 
rendered during a VA hospitalization in January 1992.  


CONCLUSIONS OF LAW

1.  The claims for VA compensation resulting from treatment 
rendered during VA hospitalization in January 1992 and May 
1994 are well grounded.  38 U.S.C.A. § 5107.  

2.  The criteria for VA compensation benefits for additional 
disability resulting from treatment rendered during a VA 
hospitalization in January 1992 are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service connection has not been established for any 
disability for the veteran.  

The summary of a VA hospitalization in January 1992 indicates 
that the veteran underwent a right total hip arthroplasty at 
a VA facility in 1974 for avascular necrosis of the femoral 
head.  (He had also undergone a left total hip arthroplasty 
in 1975.)  Following the initial arthroplasty, he reportedly 
did extremely well until approximately 3-4 months prior to 
the January 1992 hospitalization when he began to experience 
increased pain in the right hip.  He had ambulated with the 
aid of crutches since October 1991.  X-rays showed a fracture 
in the right hip prosthesis.  He was hospitalized in January 
1992 for revision arthroplasty, as well as acetabular 
revision.  The veteran underwent the planned surgery during 
that hospitalization.  The hospital records indicate that the 
operative procedure was uncomplicated and that the veteran's 
recovery went uneventfully, participating successfully in a 
course of physical therapy.  He was discharged from the 
hospital later in January 1992.  

On follow-up in the outpatient clinic in January 1992, it was 
noted that the veteran expressed no complaints.  He was 
ambulating "partial weight bearing" with the aid of a 
walker.  Hip motion was painless and no abnormal clinical 
findings were reported.  The examiner indicated that the 
veteran should progress to "touch toe weight bearing" for 
the next 8 weeks.  

A VA outpatient clinic record dated in March 1992 notes that 
the surgeon had to make the right leg 1/2 inch longer during 
the surgery to ensure a stable revision.  The veteran did not 
complain of any pain on motion of the leg.  He was instructed 
to advance to using crutches and to increase weight bearing 
to 50 pounds.  A note dated later in March 1992 states that 
the veteran complained of mild intermittent right thigh pain.  
He had been using a 1/2 inch left shoe lift.  The only recorded 
abnormal clinical finding was mild iliotibial band 
tendinitis.  The examiner indicated that an additional 1/4 inch 
lift should be added to the left shoe (total of 3/4 inch).  The 
veteran was instructed to continue partial weight bearing and 
to increase range of motion of the hip as tolerated.  The 
reports of further follow-up clinic visits note continued 
improvement in function and diminution in pain.  

In September 1992, the veteran sustained a dislocation of the 
right hip prosthesis while fishing.  The dislocation was 
reduced satisfactorily at a VA facility in a closed manner 
under intravenous sedation.  A November 1992 clinic note 
states that the veteran was doing "really well" following 
the hip surgery, with only intermittent pain along the 
greater trochanter.  He no longer had pain over the shaft of 
the femur.  Range of motion of the hip was noted to be 
without discomfort.  The examiner again reported the 
veteran's leg length discrepancy.  

An outpatient report dated in February 1993 indicates that 
the veteran was doing well, ambulating without assistance 
with minimal intermittent pain.  In October 1993, the veteran 
again dislocated the right hip prosthesis while fishing.  The 
records show that the dislocation was again reduced in a 
closed manner.  They further again reflect the approximate 3/4 
inch leg length discrepancy.  

The veteran and his wife testified at a personal hearing 
before the undersigned Member of the Board at the RO in May 
1999.  He described the leg length discrepancy and the 
recurrent hip dislocations (on 6 occasions at that time) and 
indicated that he had continuous pain in the hip area that 
varied between 1-2/5 and "10/5."  He contended that the 
problems he had had following the 1992 hip surgery constitute 
additional disability that warrant a grant of benefits 
pursuant to 38 U.S.C.A § 1151.  

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded; that is, the claims are not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained 
with respect to the claim based on hospitalization in 1992.  
Accordingly, there is no further duty to assist the veteran 
in developing this claim, as mandated by 38 U.S.C.A. 
§ 5107(a); however, further evidentiary development is 
required concerning the claim based on hospitalization in May 
1994 and this will be addressed in the remand appended to the 
decision.  

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31, title 38, United States 
Code, and not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  

Previously, the primary regulation implementing § 1151, 
38 C.F.R. § 3.358,  imposed a requirement that the increased 
disability be due to VA fault or accident.  In November 1991, 
in another case, the United States Court of Appeals for 
Veterans Claims (formerly the United Stated Court of Veterans 
Appeals) (Court) invalidated the portion of 38 C.F.R. 
§ 3.358(c)(3) which included the fault or accident 
requirement, on which the Board had based its decision, and 
remanded the case to the Board for further proceedings.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Court's 
decision was affirmed by the United States Court of Appeals 
for the Federal Circuit (Court of Appeals) in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and subsequently was 
appealed to the United States Supreme Court.  

In December 1994, the Supreme Court issued its decision in 
Gardner, affirming the decisions of the Court and the Court 
of Appeals.  Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of Veterans Affairs (Secretary) 
sought an opinion from the United States Attorney General as 
to the full extent to which benefits were authorized under 
the Supreme Court's decision.  In March 1995, amended 
regulations were published that deleted the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.  

The Board notes that the relevant portion of § 3.358(c)(3) 
formerly included the provision that, "Compensation is not 
payable for either the contemplated or foreseeable results of 
surgical care properly administered, no matter how remote..."  
In affirming the invalidation of the fault requirement in 
§ 3.358(c)(3), the Supreme Court added, however, that, "It 
would be unreasonable, for example, to believe that Congress 
intended to compensate veterans for the necessary 
consequences of treatment to which they had consented (i.e., 
compensating a veteran who consents to the amputation of a 
gangrenous limb for the loss of the limb)."  

The regulation (38 C.F.R. § 3.358) that was adopted in March 
1995 provides as follows:  

(a) General. Where it is determined that there is 
additional disability resulting from a disease or 
injury or an aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such 
additional disability.

(b) Additional disability. In determining that 
additional disability exists, the following 
considerations will govern:
(1) The veteran's physical condition 
immediately prior to the disease or injury on 
which the claim for compensation is based will 
be compared with the subsequent physical 
condition resulting from the disease or 
injury, each body part involved being 
considered separately.
(i) As applied to examinations, the 
physical condition prior to the disease  
injury will be the condition at time of 
beginning the physical examination as a 
result of which the disease or injury was 
sustained.
(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.
(2) Compensation will not be payable under 38 
U.S.C. 1151 for the continuance or natural 
progress of disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  

(c) Cause. In determining whether such additional 
disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, the 
following considerations will govern:
(1) It will be necessary to show that the 
additional disability is actually the result 
of such disease or injury or an aggravation of 
an existing disease or injury and not merely 
coincidental therewith.
(2) The mere fact that aggravation occurred 
will not suffice to make the additional 
disability compensable in the absence of proof 
that it resulted from disease or injury or an 
aggravation of an existing disease or injury 
suffered as the result of training, 
hospitalization, medical or surgical 
treatment, or examination.
(3) Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly administered 
with the express or implied consent of the 
veteran, or, in appropriate cases, the 
veteran's representative. "Necessary 
consequences" are those which are certain to 
result from, or were intended to result from, 
the examination or medical or surgical 
treatment administered. Consequences otherwise 
certain or intended to result from a treatment 
will not be considered uncertain or unintended 
solely because it had not been determined at 
the time consent was given whether that 
treatment would in fact be administered.
(4) When the proximate cause of the injury 
suffered was the veteran's willful misconduct 
or failure to follow instructions, it will bar 
him (or her) from receipt of compensation 
hereunder except in the case of incompetent 
veterans.


The veteran filed his claim for benefits under § 1151 in 
December 1995.  He has pointed to two factors that he 
believes constitute additional disability that resulted from 
the hip replacement surgery he underwent at a VA facility in 
January 1992:  Discrepancy in the length of his legs and 
recurrent dislocations of the prosthesis, both of which cause 
him considerable pain.  

[Effective in October 1997, Congress amended § 1151 to 
include the requirement that the proximate cause of the 
additional disability or death must be carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  However, 
inasmuch as the veteran's § 1151 claim was filed prior to 
October 1997, he is entitled to consideration of his claim 
under the less stringent standard in the provisions of § 1151 
previously in effect ("no fault"), as well as the holding 
of the Supreme Court and the revised provisions of § 3.358 
that were adopted in 1995, prior to the filing of his claim.]  

Leg length discrepancy

The veteran has claimed, including in his hearing testimony, 
that the lengthening of his right leg during the January 1992 
surgery and the resulting discrepancy in the length of his 
legs had resulted in considerable pain.  

As noted above, however, the regulations specifically provide 
that compensation is not payable for the necessary 
consequences of surgical treatment properly administered with 
the express or implied consent of the veteran.  Further, 
"necessary consequences" are those which are certain to 
result from, or were intended to result from, the surgical 
treatment.  

In this case, the lengthening of the veteran's right leg, 
while perhaps not planned in advance, was, according to the 
record, accomplished intentionally by the surgeon during the 
surgical procedure in order to ensure a stable revision of 
the previous failed arthroplasty.  The regulations further 
indicate that the fact that the necessity for lengthening the 
leg had not been determined at the time the veteran consented 
to the surgery is insufficient to render the lengthening 
"uncertain" or "unintended."  Therefore, the lengthening 
of the leg was a "necessary consequence" of the surgery.  
Accordingly, payment of compensation benefits for the leg 
length discrepancy under the provisions of § 1151 is 
precluded.  38 C.F.R. § 3.358(c)(3).  

Recurrent hip dislocations

The record shows that the right hip prosthesis that was 
implanted during the January 1992 surgery was first 
dislocated in September 1992.  Prior to that dislocation, the 
veteran had recovered well from the surgery and had shown 
satisfactory progress in the level of activity he was able to 
achieve.  Clinical evaluations indicated no unexpected 
findings and the veteran reported minimal pain.  The 
outpatient clinic records in the file reflect one additional 
dislocation, in October 1993, although the veteran testified 
at his personal hearing in May 1999 that the hip had 
dislocated a total of 6 times since the 1992 surgery and had 
caused him considerable pain.  

In this regard, the Board notes that the regulations preclude 
payment of compensation for continuance or natural progress 
of disease or injuries for which the hospitalization was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In this case, the record does not indicate that the January 
1992 arthroplasty was other than properly performed.  The 
veteran recovered uneventfully and he showed satisfactory 
progress, not only during the hospitalization, but for 
several months thereafter.  The potential for untoward events 
or late complications following a hip arthroplasty in this 
veteran is evident from the fact that the hip replacement at 
issue was itself necessitated by the failure of a previous 
hip replacement.  

On the basis of the evidence of record, the Board cannot say 
that the hip dislocations that occurred beginning in 
September 1992 resulted from the treatment rendered during 
the January 1992 hospitalization, even though they clearly 
would not have occurred, "but for the arthroplasty."  No 
examiner has indicated that the dislocations began because of 
the surgery or on account of other treatment that the veteran 
received during the hospitalization.  The medical evidence 
simply does not support the veteran's allegation in this 
regard.  It should be noted that VA is not the ultimate 
guarantor that all VA treatment that is rendered will 
continue to produce a satisfactory result throughout the 
veteran's lifetime.  

In the absence of medical evidence to the contrary, the Board 
can conclude only that the dislocations that first occurred 
several months after the VA hospitalization in question 
merely reflected the natural progress of the condition 
following a hip arthroplasty.  See 38 C.F.R. § 3.358(b)(2).  
Further, the Board concludes that the subsequent prosthesis 
dislocations did not actually result from the treatment 
rendered during the January 1992 hospitalization.  38 C.F.R. 
§ 3.358(c)(1).  Accordingly, compensation benefits are not 
payable for the prosthesis dislocations under the provisions 
of § 1151.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is clearly against the veteran's claim.  


ORDER

Compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability resulting from treatment rendered 
during a VA hospitalization in January 1992 are denied.  

The claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability resulting from treatment rendered 
during VA hospitalization in May 1994 is well grounded.  


REMAND

Review of the claims folder shows that the veteran has 
consistently maintained that he sustained a stroke during 
cerebral angiography during a VA hospitalization in 
approximately May 1994.  He claims that the angiography was 
performed to determine the cause of the acute onset of 
blindness in his right eye two days earlier.  He contends 
that he developed symptoms of left face and left arm numbness 
and weakness, memory loss, and damage to the tear ducts of 
his left eye during the angiography and that the symptoms 
persisted.  

While the RO in January 1996 requested VA treatment records 
from January 1992 to the present, no records of a May 1994 
hospitalization were included.  Subsequent VA outpatient 
clinic records seem to indicate that the veteran did sustain 
a stroke in May 1994.  

Therefore, this case as to this issue is REMANDED for the 
following additional actions:  

1.  The RO should request that the veteran 
provide the names and addresses of all heath 
care providers, VA and non-VA, who have treated 
him for residuals of a stroke during a VA 
hospitalization in approximately May 1994, 
including the address of the VA hospital where 
a cerebral angiogram was performed in May 1994.  
The RO should then request copies of all 
records indicated by the veteran that are not 
already of record, including the original 
records of a VA hospitalization in 
approximately May 1994.  All records so 
received should be associated with the claims 
file.  

2.  The RO should schedule the veteran for an 
examination by a neurologist.  The claims file 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated special tests 
should be completed.  The examiner's report 
should set forth in detail all current 
complaints, pertinent clinical findings, and 
diagnoses regarding any neurological disorder 
found.  The examiner should be requested to 
provide an opinion as to whether it is at least 
as likely as not that the veteran sustained 
permanent additional disability as a result of 
treatment rendered during a VA hospitalization 
in approximately May 1994, during which a 
cerebral angiogram was conducted; if so, the 
examiner should indicate what the 
manifestations of that disability are.  The 
opinion should be supported by reference to 
pertinent evidence in the claims file.  

3.  Upon completion of the requested 
development of the record, the RO should again 
consider the veteran's claim concerning 
additional disability under the provisions of 
38 U.S.C.A. § 1151 pursuant to VA hospital 
treatment in 1994.  If action taken remains 
adverse to the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case concerning 
all evidence added to the record since the 
statement of the case, including citation to 
the pertinent law and regulations, and they 
should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

